



COURT OF APPEAL FOR ONTARIO

CITATION:
Kaynes v. BP, PLC, 2014 ONCA 580

DATE: 20140814

DOCKET: C57876

Sharpe, Simmons and Benotto JJ.A.

BETWEEN

Peter Kaynes

Plaintiff (Respondent)

and

BP, PLC

Defendant (Appellant)

Larry P. Lowenstein, Laura K. Fric and Kevin OBrien,
    for the appellant

Joseph Groia, Andrew Morganti and Matthew Stroh, for the
    respondent

Heard: June 24, 2014

On appeal from the judgment of Justice B.A. Conway of the
    Superior Court of Justice, dated October 9, 2013.

Sharpe J.A.:

[1]

In this proposed class action, the respondent plaintiff alleges that the
    appellant, BP, PLC (BP), made misrepresentations in documents it sent to
    shareholders. The plaintiff asserts the statutory cause of action for secondary
    market misrepresentation conferred by Part XXIII.1 of the
Securities Act,
R.S.O.
    1990, c. S.5.

[2]

The plaintiff purchased his shares over the New York Stock Exchange
    (NYSE). The proposed class definition includes all residents of Canada who
    acquired BP securities between May 9, 2007 and May 28, 2010 wherever those
    securities were purchased. The issue raised on this appeal is whether Ontario
    has or should assert jurisdiction over the plaintiffs claim and the claims of
    proposed class members who purchased BP shares on foreign exchanges.

[3]

BP concedes that Ontario has jurisdiction to entertain the claims of
    those members of the proposed class who purchased their shares on the Toronto
    Stock Exchange (TSX), but contends that there is no real and substantial
    connection between Ontario and the claims of Canadian residents who, like the
    plaintiff, purchased their shares on foreign exchanges. Alternatively, BP
    argues that even if there is jurisdiction
simpliciter
, Ontario should
    decline to exercise that jurisdiction on grounds of
forum

non conveniens
.

[4]

The motion judge dismissed BPs jurisdictional challenge. For the
    following reasons, I agree with the motion judge that Ontario does have
    jurisdiction
simpliciter
, but I respectfully conclude that she erred
    in principle in failing to decline jurisdiction on grounds of
forum non conveniens
.

FACTS

[5]

The plaintiffs claim relates to the April 2010 Deep Water Horizon oil
    spill that occurred in the Gulf of Mexico. The plaintiff alleges that BP made
    certain misrepresentations in its public disclosures, before and after the
    spill, related to its operations, safety programs, and the accident that
    impacted the price of BP shares.

[6]

The plaintiff owns 1404 BP American Depository Shares (ADS), a form of
    equity security currently listed for trading only on the NYSE. The plaintiff
    purchased all his shares over the NYSE. ADS were formerly listed on the TSX but
    were delisted on August 15, 2008 due to low trading volume. BPs common shares
    are listed for trading on the London Stock exchange (LSE) and the Frankfurt
    Stock Exchange (collectively, the European Exchanges) but they have never
    been listed on the TSX.

[7]

BP, a UK Corporation headquartered in London, England, does not own any real
    or personal property in Canada, nor does it carry on business in Canada.
    However, BP was a reporting issuer under Ontarios securities regulatory
    regime during the period when ADS were traded on the TSX. In January 2009,
    after ADS were delisted from the TSX, BP ceased to be a reporting issuer in
    Ontario and other Canadian provinces on the following condition that it
    undertake to continue to send relevant investor documents to its shareholders
    in Canada:

[BP] undertakes to continue to send or provide to its security
    holders in Canada all disclosure material that it is required to send or
    provide to U.S. resident holders of [BPs] securities of the same class or
    series, in the same manner and at the same time that such material is required
    to be sent or provided to US resident security holders under applicable US
    federal securities laws or exchange requirements.

[8]

While there is some dispute as to what documents the plaintiff actually
    received, BP does not dispute that it was required by the undertaking to send
    him the documents specified in the undertaking.

[9]

The proposed class consists of all residents of Canada who acquired BP
    equity securities, whether common shares or ADS, between May 9 2007 and May 28,
    2010 and who held some or all of those securities through the end of the
    proposed class period.

[10]

The
    proposed class excludes those who purchased shares on the NYSE and do not opt
    out of a parallel proceeding currently underway in the United States District
    Court for the Southern District of Texas. That proceeding is based upon the
    same alleged misrepresentations. Certification in the U.S. proceedings was
    denied in December 2013 on the ground that the plaintiffs had failed to
    demonstrate that damages could be determined on a class basis in accordance
    with binding authority from the United States Supreme Court:
In re: BP Plc
    Securities Litigation
, 4:10-md-2185 (S.D.Tex, Dec., 2013). However, the
    plaintiffs were given leave to make a second attempt at establishing the
    elements necessary for certification.

LEGISLATION

[11]

The
    plaintiffs claim is based upon Part XXIII.1 of the
Securities Act
,
    the relevant portions of which are as follows:

138.1

In this Part,

responsible issuer means,

(a) a reporting issuer, or

(b) any other issuer with a real and substantial
    connection to Ontario, any securities of which are publicly traded



138.3  (1)  Where a responsible issuer or a
    person or company with actual, implied or apparent authority to act on behalf
    of a responsible issuer releases a document that contains a misrepresentation,
    a person or company who acquires or disposes of the issuers security during
    the period between the time when the document was released and the time when
    the misrepresentation contained in the document was publicly corrected has,
    without regard to whether the person or company relied on the
    misrepresentation, a right of action for damages

DECISION OF THE MOTION JUDGE

[12]

The
    motion judge found that, for the purposes of analyzing whether there is a real and
    substantial connection between Ontario and the plaintiffs claim in accordance
    with the decision of the Supreme Court of Canada in
Club Resorts Ltd. v.
    Van Breda
, 2012 SCC 17, the cause of action created by the
Securities
    Act
, s. 138.3 should be classified as a statutory tort.

[13]

She
    found that there was nothing in the broad language of s. 138.3 to restrict the
    statutory cause of action to investors who had purchased their shares on an
    Ontario exchange.

[14]

The
    motions judge also reasoned that s. 138.3 is remedial legislation designed to
    overcome the element of reliance necessary to make out a claim of the negligent
    misrepresentation at common law. The location of the common law tort is the
    place where the misrepresentation is received and relied upon and, she
    reasoned, by analogy, as s. 138.3 deems the investor to rely on this
    misrepresentation when purchasing shares, the statutory tort must be considered
    to have been committed in Ontario.

[15]

The
    motion judge also referred to the decision of this court in
Abdula v.
    Canadian Solar Inc
., 2012 ONCA 211, 110 O.R. (3d) 256, affirming
    jurisdiction over a claim involving shares not publicly traded in Canada
    against a non-reporting issuer.

[16]

The
    motion judge rejected BPs argument that the court should decline to exercise jurisdiction
    on the basis of
forum non conveniens
. She held that accepting that
    that argument would result in the claim of the proposed class being litigated
    in three different jurisdictions. As BP conceded jurisdiction over the claims
    of TSX purchasers, this action will proceed in any event. Moreover it would be
    premature to stay the Ontario action for NYSE purchasers as the US action had
    not yet been certified. With respect to purchasers from European exchanges,
    there was evidence that individual actions would be required and accordingly
    there was no other clearly more appropriate forum for the claims of the
    proposed class.

ISSUES

[17]

Two
    issues are raised on this appeal:

1)

Did
    the motion judge err in finding that Ontario has jurisdiction over the claims
    of those class members who purchased their shares on foreign exchanges?

2)

If
    the answer to the first question is no, did the motion judge err in refusing
    to stay those claims on the basis of
forum non conveniens
?

ANALYSIS

(1)

Did the motion judge err in finding that Ontario has jurisdiction over
    the claims of those class members who purchased their shares on foreign
    exchanges?

[18]

Van
    Breda
holds that to establish a real and substantial connection between
    either the defendant or the subject matter of the claim and the forum, the
    plaintiff must establish one of four presumptive connecting factors or
    establish a new connecting factor.

[19]

The
    first two presumptive connecting factors identified in
Van Breda
relate
    to the connection between the forum and the defendant. A presumptive connecting
    factor to Ontario as the forum is made out where the defendant is (i) domiciled
    or resident in Ontario, or (ii) carries on business in Ontario. It is not
    disputed that BP lacks a sufficient presence in Ontario to establish either of
    these presumptive connecting factors.

[20]

The
    second two presumptive factors relate to the connection between the forum and
    the plaintiffs claim. A presumptive connecting factor is made out where (iii)
    the claim is for a tort committed in Ontario, or (iv) a contract connected with
    the dispute was made in Ontario. The plaintiff does not argue that the
    securities he and other class members purchased on foreign exchanges can be
    said to arise from a contract connected with the dispute that was made in
    Ontario. It follows, accordingly, that the only presumptive connecting factor
    capable of supporting jurisdiction in this case is if the claim is for a tort
    committed in Ontario.

[21]

BP
    submits that the motion judge erred in finding that, on the facts alleged by
    the plaintiff, it committed the statutory cause of action created by s.
    138.3(1) in Ontario. For convenience, I repeat here the relevant statutory
    language:

Where a responsible
    issuer or a person or company with actual, implied or apparent authority to act
    on behalf of a responsible issuer
releases a document that contains a
    misrepresentation
, a person or company who acquires or disposes of the
    issuers security during the period between the time when the document was
    released and the time when the misrepresentation contained in the document was
    publicly corrected has,
without regard to whether the person or company
    relied on the misrepresentation
, a right of action for damages [Emphasis added.]

[22]

BPs
    two central arguments are based on the words I have underlined in s. 138.3(1).

[23]

First,
    BP focusses on the requirement that the responsible issuer
release
a
    document containing a misrepresentation. BP contends that for the statutory
    tort to be committed in Ontario, the document containing the alleged
    misrepresentation must be released in Ontario. BP does not have a presence in
    Ontario and the point of the initial release of the documents was outside the
    province. Therefore, it cannot be said BP did something in Ontario that could
    amount to the commission of the statutory tort.

[24]

BPs
    second central submission is that as the effect of the statute is to do away
    with the element of reliance, the motion judge erred by adopting by analogy the
    test for the
situs
of the common law tort of negligent
    misrepresentation, namely, the place where the negligent misrepresentation was
    received and relied upon. BP submits that the net effect of the motion judges focus
    on deemed reliance by Ontario investors is to base jurisdiction on nothing more
    that the plaintiffs place of residence, a connecting factor said in
Van
    Breda
to be insufficient to ground jurisdiction.

[25]

In
    my view, accepting BPs submissions would revert to a long-rejected test for
    determining the place of commission of a tort, ignore the purpose of s. 138.3, and
    unduly restrict its ordinary meaning.

[26]

BPs
    shares are no longer listed on a Canadian exchange and BP has ceased to be a
    reporting issuer but BP has undertaken to continue to make disclosure to its
    Ontario shareholders. When it released the documents that contain the alleged
    misrepresentations, BP knew by virtue of the undertaking it had given, that
    even if the initial point of release was outside Ontario, the document was
    certain to find its way to Ontario and to its Ontario shareholders.

[27]

Since
    Dickson J.s landmark decision in
Moran v. Pyle National (Canada) Ltd.,

[1975] 1 S.C.R. 393, Canadian courts have
    rejected the rigid and unduly mechanical place of acting test for determining
    the place of commission of a tort for purposes of determining jurisdiction.
Moran
    v. Pyle
involved a defective light bulb that was manufactured in Ontario
    and that caused injury in Saskatchewan. The defendant did not carry on business
    in Saskatchewan, all its manufacturing and assembly operations were in Ontario
    and it did not directly sell it products in Saskatchewan. The Supreme Court
    held that the tort was committed in Saskatchewan. As Dickson J. explained at p.
    409:

[W]here a foreign defendant carelessly manufactures a product
    in a foreign jurisdiction which enters into the normal channels of trade and he
    knows or ought to know both that as a result of his carelessness a consumer may
    well be injured and it is reasonably foreseeable that the product would be used
    or consumed where the plaintiff used or consumed it, then the forum in which
    the plaintiff suffered damage is entitled to exercise judicial jurisdiction
    over that foreign defendant.By tendering his products in the market place
    directly or through normal distributive channels, a manufacturer ought to
    assume the burden of defending those products wherever they cause harm as long
    as the forum into which the manufacturer is taken is one that he reasonably
    ought to have had in his contemplation when he so tendered his goods.

[28]

In
    my view, the same line of reasoning applies here. By releasing a document
    outside Ontario that BP knew it was required to send to Ontario shareholders,
    BP committed an act with sufficient connection to Ontario to qualify as the
    commission of a tort in Ontario.

[29]

I
    find the reasons of Goudge J.A. in
Central Sun Mining Inc. v. Vector
    Engineering Inc
. 2013 ONCA 601, 117 O.R. (3d) 313 (C.A.) instructive on
    this issue. That case involved a claim for negligent misrepresentation based on
    reports prepared in the United States and sent to the plaintiffs office in
    Vancouver. Decisions relying on those reports were made by senior executives of
    the plaintiff located in Ontario. There was some question as to whether the
    reports had been sent to Ontario. This court found that even if they had not,
    there was a sufficient connection with Ontario to establish a real and
    substantial connection for purposes of jurisdiction (at para. 33):

The respondents foresaw
    that their studies would be received by the appellant and acted on in Toronto.
     They should have expected to be called to account in Ontario.  In
    the modern world where corporations have various offices in various locations,
    corporate defendants should not escape liability simply because they send their
    studies to an office of the plaintiff outside Ontario with the clear
    understanding that it will be acted on in Ontario.

[30]

While
    the present case does not involve a claim for negligent misrepresentation, I
    see no reason not to hold, by analogy, that when BP released documents that it
    was legally required to provide its Ontario shareholders, it committed an act
    that that had an immediate and direct connection with Ontario, an act that is
    sufficient to establish a real and substantial connection between the claim of
    this plaintiff and Ontario.  In my view, the legislature could not have
    intended that a foreign corporation such as BP could avoid the reach of
    Ontarios securities regime simply because the initial point of release of the
    document was outside Ontario.

[31]

I
    do not accept BPs argument that the motion judge erred in her interpretation
    of
Abdula
or that
Abdula
stands as authority for the proposition
    that for purposes of s. 138.3(1), the point of release of the documents must be
    Ontario. The defendant in
Abdula
was a federally incorporated company
    with offices, including its principal executive office in Ontario. Its shares
    were publicly traded on the NASDAQ exchange in the United States but not on any
    Canadian exchange. The issue on appeal was whether the defendant was a
    responsible issuer as defined by s. 138.1.  The defendant was not a
    reporting issuer so the question was whether the defendant fell within s.
    138.1(b): any other issuer with a real and substantial connection to Ontario,
    any shares of which are publicly traded. Writing for the court, Hoy J.A.
    reviewed the history and purpose of the continuous disclosure regime under the
Securities
    Act
and the statutory cause of action created by s. 138.3. She concluded,
    at para. 72, that the words publicly traded in paragraph (b) of the
    definition of responsible issuer do not mean publicly traded in Canada.
    The real and substantial connection that brought the defendant in
Abdula
within the reach of s. 138.1 was its presence in Ontario and the fact that the
    documents were, in the words of Hoy J.A. at para. 89, released
or
    presented
in Ontario (emphasis added).

[32]

The
    decision in
Abdula
does not establish the proposition that the word
    releases in s. 138.3(1) requires that the actual point of release of the
    document be in Ontario.
Abdula
recognizes, at para 88, that
    [e]xtra-territorial application is specifically envisaged by the paragraph (b)
    of the definition of responsible issuer with its reference to issuers with a
    real and substantial connection to Ontario.
Abdula
also stands for
    the proposition that the liability created by s. 138.3 extends to securities
    traded on foreign exchanges. And most importantly,
Abdula
equates
    documents released with documents presented in Ontario.

[33]

In
    my view, the reasoning and result in
Abdula
is entirely consistent
    with, and supportive of, the proposition that BPs actions in providing Ontario
    shareholders with information as required by US securities law pursuant to its
    undertaking were sufficient to establish the presumptive connecting factor of a
    tort committed in Ontario.

[34]

For
    these reasons, I reject BPs submission that the motion judge erred in
    concluding that, based on the facts alleged by the plaintiff, the statutory
    tort of secondary market misrepresentation was committed in Ontario.

(2)

Did the motion judge err in refusing to stay the claims of class members
    who purchased their shares on foreign exchanges on the basis of forum non
    conveniens?

[35]

It
    is well-established that if the plaintiff succeeds in demonstrating that
    Ontario has jurisdiction, the court has the discretion to decline to exercise
    that jurisdiction under the
forum non conveniens
doctrine as was
    explained in
Van Breda
, at paras. 103-5. The defendant bears the
    burden to show why the court should decline to exercise its jurisdiction and
    displace the forum chosen by the plaintiff. To succeed in discharging that
    burden, [t]he defendant must identify another forum that has an appropriate
    connection under the conflicts rules and that should be allowed to dispose of
    the action and must demonstrate why the proposed alternative forum should be
    preferred and considered to be more appropriate. The doctrine tempers the
    consequences of a strict application of the rules governing the assumption of
    jurisdiction and requires a court to go beyond a strict application of the
    test governing the recognition and assumption of jurisdiction.  The
forum
    non conveniens
doctrine is a flexible concept which cannot be
    understood as a set of well-defined rules, but rather as an attitude of respect
    and deference to other states:
Van Breda
, at para. 74.
Forum non
    conveniens
recognizes that there is a residual power to decline to
    exercise its jurisdiction in appropriate, but limited, circumstances in order
    to assure fairness to the parties and the efficient resolution of the dispute:
Van Breda
, at para. 104.

[36]

The
    Supreme Court  insisted that it would be impossible to draw up an exhaustive
    list of factors to be considered when deciding whether to exercise the
forum
    non conveniens
doctrine, but referred to a  non-exhaustive list of factors
    that includes: the law to be applied to issues in the proceeding; the
    desirability of avoiding multiplicity of legal proceedings; fairness to the
    parties and the efficient resolution of claims; and the desirability of
    avoiding conflicting decisions in different courts:
Van Breda,
at para.
    105.

[37]

Van
    Breda,
at para. 74,
identified the centrality of the principle of comity in the modern conflicts regime,
    and the goal of facilitating exchanges and communications between people in
    different jurisdictions that have different legal systems.  In
Prince v.
    ACE Aviation Holdings Inc
., 2014 ONCA 285, 120 O.R. (3d) 140, at para. 63,
    Strathy J.A. observed that the principle of comityunderlies the
forum non
    conveniens
analysis.
Van Breda
states, at para. 112, in relation
    to
forum non conveniens
,

that comity and an attitude of respect for the courts and legal systems
    of other countries, many of which have the same basic values as us, may be in
    order and that the court must engage in a contextual analysis, but refrain
    from leaning too instinctively in favour of its own jurisdiction.

[38]

In
Morguard Investments Ltd. v. De Savoye
, [1990] 3 S.C.R. 1077 at p.
    1096 S.C.R., La Forest J. adopted the definition of comity expressed in
Hilton
    v. Guyot
, 159 U.S. 113 at pp. 163-64 (1895):

[T]he recognition which one nation allows within its territory
    to the legislative, executive or judicial acts of another nation, having due
    regard both to international duty and convenience, and to the rights of its own
    citizens or of other persons who are under the protection of its laws . . .

[39]

In
    support of its
forum non conveniens
argument that Ontario decline
    jurisdiction in favour of the US and the UK, BP led expert evidence regarding
    the securities law regimes in those jurisdictions. That evidence was not
    contradicted.

[40]

In
    the US, there is a well-established regime governing class actions for
    secondary market misrepresentation. As I have already noted, there is a pending
    class action in the US based upon very similar allegations, covering
    substantially the same period, and embracing the claims of all BP shareholders,
    including the plaintiff, who purchased their shares on a US exchange.

[41]

US
    law relating to jurisdiction over such claims is based on the principle that
    securities litigation should take place in the forum where the securities
    transaction took place. By statute, actions for secondary market
    misrepresentation under US securities law may only be brought by those who
    purchased their shares on a US exchange. In addition, the
Securities and
    Exchange Act of 1934,
15 U.S.C. § 78a et seq., s. 27, provides that the US
    district courts have exclusive jurisdiction of violations of this title or the
    rules and regulations thereunder including claims for secondary market
    misrepresentation. US law precludes US courts from entertaining private actions
    involving securities transactions outside the US.

[42]

The
    US approach to jurisdiction over securities litigation is based on the
    principle of comity. The SECs
Study of the Cross-Border Scope of the
    Private Right of Action under Section 10(b) of the Securities Exchange Act of
    1934
(April 2012) recognizes that in cross-border securities transactions,
    each state may have an interest in applying its legal regime but cautions
    that [i]nternational comity requires each jurisdiction to recognize the laws
    and interests of other jurisdictions with respect to persons and activities
    outside its territory to ameliorate potential conflicts  among the
    jurisdictions.

[43]

The
    law of the UK appears to be less favourable to claimants than that of Ontario
    or the US. UK law allows for secondary market misrepresentation claims, but the
    plaintiff is required to prove reliance. There is no class action procedure
    available in the UK, although provision is made for grouping claims,
    representative orders and consolidation of claims. As in the US, the statutory
    cause of action under UK law is only available to those who purchase securities
    on certain designated markets in the European Union, including the European
    Exchanges. There does not appear to be ongoing litigation in the UK involving
    claims against BP for the alleged misrepresentations relied on by the plaintiff
    in this case.

[44]

BP
    also led evidence as to the reported trade volume of BP shares in the three
    jurisdictions during the proposed class period. The overwhelming majority of Canadians
    who acquired BP equity shares made their purchases through foreign exchanges.
    Similarly, the volume of ADS traded in the TSX was dwarfed by the trading in
    ADS on foreign exchanges. On the TSX, 83,945 ADSs were traded, compared with 9
    billion on the NYSE and 8.7 billion on the LSE. Of the 83,945 ADS traded on the
    TSX, the number held through the end of the proposed class period was somewhere
    between 14 and 7,477.

[45]

I
    recognize that the motion judges decision on
forum non conveniens
is
    discretionary and attracts deference on appeal absent an error of law or
    principle or serious factual error:
Van Breda
at para. 112. In my
    respectful view, however, the motion judge erred in law and in principle on two
    counts.  First, she failed to take into account the principle of comity in
    assessing the effect of exercising Ontario jurisdiction over claims arising
    from foreign traded securities. Second, she erred in law with respect to the
    related issue of avoiding a multiplicity of proceedings.

[46]

The
    plaintiffs claim must be considered in the full international context of the
    securities law regimes of Ontario, the United States and the United Kingdom and
    the trading of BP securities in those jurisdictions. It seems to me that the
    inevitable conclusion is that while the minimal standard for jurisdiction
simpliciter
is made out, this is a case where the court should go beyond the strict
    application of that minimal standard and exercise its discretion to decline
    jurisdiction.

[47]

By
    statute, both the US and the UK regimes assert jurisdiction on the basis of the
    exchange where the securities are traded. US law goes one step further and
    provides for the exclusive jurisdiction of the US district courts over claims
    for secondary market misrepresentation under US securities law and precludes
    suits relating to transactions on foreign exchanges. That claim of exclusive
    jurisdiction it is a factor that, in keeping with the principle of comity, the
    court is obliged to consider: see
Gould v Western Coal Corp.
,
    2012 ONSC 5184, at para. 338.  The assertion of exclusive jurisdiction under US
    law is particularly pertinent to the claim of the plaintiff, a NYSE purchaser.
    BPs status as a reporting issuer within the meaning of s. 138.3 ended in
    January 2009. Accordingly, the plaintiffs claim rests to a significant degree upon
    BPs undertaking to continue to make the disclosure to Canadian shareholders
    in the same manner and at the same time that such material is required to be
    sent or provided to US resident security holders
under applicable US
    federal securities laws or exchange requirements
(emphasis added)
.


[48]

Asserting
    Ontario jurisdiction over the plaintiffs claim would be inconsistent with the
    approach taken under both US and UK law with respect to jurisdiction over
    claims for secondary market misrepresentation. As the plaintiffs claim rests to
    a significant degree upon the disclosure obligations imposed by US securities law,
    the assertion of Ontario jurisdiction would also fly in the face of the US
    claim to exclusive jurisdiction. In these circumstances, the principle of
    comity strongly favours declining jurisdiction. Ontario is not, of course,
    obliged to follow slavishly the jurisdictional standards of other countries.
    However, the principle of comity requires the court to consider to implications
    of departing from the prevailing international norm or practice, particularly
    in an area such as the securities market where cross-border transactions are
    routine and the maintenance of an orderly and predictable regime for the
    resolution of claims is imperative. Moreover, where, as here, the plaintiffs
    claim rests to a significant degree on foreign law, the case for assuming jurisdiction
    is considerably weakened.

[49]

The
    other important contextual factor is that the number of BP shareholders who
    acquired their shares on a Canadian exchange is dwarfed by those who used a
    foreign exchange. I agree with BPs submission that permitting the plaintiff to
    use BPs negligible relative trading on the TSX (all of which ended two years
    prior to the end of the proposed class period and the Deep Water Horizon
    incident) as a toehold for bringing
foreign exchange purchasers
under the jurisdiction of an
    Ontario court would be both opportunistic and a classic example of the tail
    wagging the dog.

[50]

It
    would surely come as no surprise to purchasers who used foreign exchanges that
    they should look to the foreign court to litigate their claims.
Van Breda
recognizes fairness to the parties as a relevant factor bearing upon the
forum
    non conveniens
analysis. As this court stated in
obiter
in
Currie v McDonalds Restaurants of Canada Ltd.

(2005),
74 OR (3d) 321,
at para 18
:

an Ontario resident...who buys securities on a foreign stock
    exchangehas engaged in a cross-border transaction with a foreign entity. The
    cause of action arises at least in part in the foreign jurisdiction. It would
    not be unreasonable, from the perspective of the Ontario resident, to expect
    that legal claims arising from the transaction could be properly litigated in
    the foreign jurisdiction.

[51]

In
Silver v. IMAX Corp.
, 2013 ONSC 1667, 36 C.P.C. (7th) 254, a class
    proceeding involving shares purchased on both Canadian and US exchanges, this
    principle was applied to exclude the class of those shareholders who had used
    NASDAQ to purchase their shares on the ground that they would have a reasonable
    expectation that their claims would be adjudicated in the United States.

[52]

This
    brings me to the related issue of avoiding a multiplicity of proceedings. The
    motion judge concluded that as BP conceded jurisdiction over the claims of TSX
    purchasers, BPs argument that declining jurisdiction as a way to avoid a
    multiplicity of proceedings should be rejected. I agree that given the
    prevailing US and UK rules pertaining to jurisdiction over claims for secondary
    market misrepresentation, litigation in more than one jurisdiction is
    inevitable. However, the matter of avoiding a multiplicity of proceedings does
    not end there. What should be avoided is litigation in more than one
    jurisdiction over the same claims of the same parties. I recognize that the
    proposed class excludes parties who have not opted out of the US proceedings
    but that merely serves to highlight the fact that if Ontario asserts
    jurisdiction, there would be more than one action pending in relation to the
    same class of claims. In my view, when the issue of avoiding a multiplicity of
    proceedings is considered in the light of the entire context of the
    jurisdictional standards prevailing elsewhere, it weighs heavily in favour of
    declining jurisdiction. Order and fairness will be achieved by adhering to the
    prevailing international standard tying jurisdiction to the place where the
    securities were traded and a multiplicity of proceedings involving the same
    claims or class of claims will be avoided.

[53]

It
    is not clear at this point that there would be a loss of juridical advantage if
    the plaintiffs action is stayed and he is forced to litigate in the US.
    Neither the US nor the Ontario proceedings have been certified so it would be
    speculative to say that Ontario offers any procedural advantage. UK law appears
    to be less favourable to secondary market misrepresentation claimants than
    Ontario law and does not afford the advantage of class proceedings. However, as
    the Supreme Court of Canada held in
Van Breda,
at para. 112, comity
    and an attitude of respect for the courts and legal systems of other countries
    will often prevail over any perceived loss of juridical advantage.  I would
    also point out that as the claim has yet to be certified, it would be premature
    to place undue emphasis on loss of juridical advantage to those potential class
    members who acquired their shares on the European Exchanges who are not yet
    before the court.

[54]

In
    my view, when all the factors relevant to the
forum non conveniens
analysis are taken into account, the inevitable conclusion is that BP has demonstrated
    that there is another forum that is clearly more appropriate for the
    adjudication of the plaintiffs claim and the claims of foreign exchange
    purchasers.

DISPOSITION

[55]

For
    these reasons, I would allow the appeal and stay the plaintiffs claim. Given
    BPs concession regarding Ontario jurisdiction over claims of shareholders who
    used the TSX, I would grant leave to amend the claim accordingly.

[56]

BP
    is entitled to its costs of the motion and of this appeal in the amounts agreed
    to by the parties, namely $75,000 for the motion and $50,000 for the appeal,
    both amounts inclusive of disbursements and taxes.

Robert J. Sharpe
    J.A.

I agree Janet
    Simmons J.A.

I agree M.L. Benotto
    J.A.

Released: August 14, 2014


